DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to the claims filed 30 April 2020, with pending claims 1-13, and a telephonic interview conducted 13 January 2022. Claims 1-13 are allowed based on the examiner’s amendment and examiner’s reasons for allowance below
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 submitted on 28 May 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2020 is compliant with 37 CFR 1.97.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jori Fuller on 13 January 2022.
The application has been amended as follows: 
In claim 1, in line 3 replace “base secured” with --base for securing--. In line 4 replace “link coupled at a first end thereof” with --link comprising a first end and a second end, the first rotary link extending from the first end to the second end, the first end of the first rotary link coupled--. In line 5 replace “and extending at a second end thereof to a” with --and the second end of the first rotary link is configured to be located on a--. In line 6 replace “wearer to be moved” with --wearer, the second end being moved--. In lines 7-8 replace “link extending at a first end located at the wearer's back to the first side of the wearer, be bent forwards, and located at a second end thereof on a wearer's flank;” with --link comprising a first end and a second end, first end of the first extension link is configured to be located on the wearer’s back and the second end of the first extension link is configured to be located on a wearer’s torso, the first extension link being bent forward at a location between the first end and the second end;--. In line 10 replace “part coupled at a first end therefore to” with --part comprising a first end and a second end, the first end of the first connecting part is configured to be coupled to--. In lines 11-12 replace “backwards, coupled at a second end therefore to” with --backwards, the second end of the first connecting part is configured to be coupled to--. In line 12 replace “and connected” with --and the first connecting part being connected--. In line 14 replace “part coupled at a first end thereof to” with --part comprising a first end and a second end, the first end of the first upper-arm fixing part configured to be coupled to--. In line 15 replace “link to be rotatable” with --link, the second end of the first upper-arm fixing part 
In claim 2, in line 2 replace “link fixed” with --link configured to be fixed--.
In claim 3, in line 2 replace “extends to” with --is configured to extend to--.
In claim 4, in line 2 replace “link coupled at a first end thereof to” with --link comprising a first end and a second end, the second rotary link extending from the first end to the second end, the first end of the second rotary link is configured to be coupled to--. In line 3 replace “and extending at a second end thereof to the second” with --and the second end of the second rotary link is configured to be located on a second--. In line 4 replace “wearer to move forwards” with --wearer and is moved forwards--. In line 5 replace “link extends to” with --link is configured to extend to--. In line 6 replace “respect to the center” with --respect to a center--.
In claim 5, in line 2 replace “located” with --configured to be located--. In line 3 replace “is located” with --is configured to be located--.
In claim 7, in line 2 replace “link that is coupled at both ends thereof to the first rotary link and the” with --link and a second bending link, wherein a first end of the first bending link is coupled to the first rotary link and a second end of the first bending link is coupled to the--. In line 3 replace “and a second bending link that is coupled at both ends thereof to the first rotary link and the” with --and a first end of the second bending link is coupled to the first rotary link and a second end of the second bending link is coupled to the--. In line 4 replace “both ends of” with --both the first end and the second end of--.
In claim 8, in line 2 replace “member coupled at both ends to the first rotary link and the” with --member comprising a first end and a second end, the first end of the first elastic tension member is coupled to--. In line 3 replace “and applying an” with --and the first elastic tension member applies an--.
In claim 9, in line 2 replace “link that is coupled at both ends thereof to the first rotary link and the” with --link and a second bending link, wherein a first end of the first bending link is coupled to the first rotary link and a second end of the first bending link is coupled to the--. In line 3 replace “and a second bending link that is coupled at both ends thereof to the first rotary link and the” with --and a first end of the second bending link is coupled to the first rotary link and a second end of the second bending link is coupled to the--. In line 4 replace “both ends of” with --both the first end and the second end of--. In line 5 replace “from the first” with --from a first--. In lines 6-8 replace “member, and both ends of the first elastic tension member are coupled to the first rotary link and the first extension link, respectively, at a position where the first bending link is coupled to the first rotary link and a position” with --member, the first elastic tension member comprising a first end and a second end, the first end of the first elastic tension member is coupled to the first rotary link at a position where the first bending link is coupled to the first rotary link and the second end of the first elastic tension member is coupled to the first extension link at a position--.
In claim 10, in line 2 replace “member coupled at both ends to the first rotary link and the” with --member, a first end of the first elastic tension member is coupled to the first rotary link and a second end of the first elastic tension 
In claim 11, in line 2 replace “a length thereof is” with --a length of the first extension link is--.
In claim 13, in line 2 replace “part extending to” with --part configured to extend to--.
Reasons for Allowance
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A wearable apparatus for assisting muscular strength, the wearable apparatus comprising: a base for securing to a wearer's torso; a first rotary link comprising a first end and a second end, the first rotary link extending from the first end to the second end, the first end of the first rotary link to the base to be rotatable about a first rotating axis that extends in a up and down direction, and the second end of the first rotary link is configured to be located on a first side of the wearer, the second end being moved forwards or backwards as the first rotary link rotates about the base; a first extension link comprising a first end and a second end, first end of the first extension link is configured to be located on the wearer’s back and the second end of the first extension link is configured to be located on a wearer’s torso, the first extension link being bent forward at a location between the first end and the second end; a first connecting part comprising a first end and a second end, the first 
The closet prior arts of record are Desphande et al. (2016/0206497 A1) and Grenier et al. (WO 2019/081851 A1).
In figures 8a-8c Desphande discloses a wearable apparatus for assisting muscular strength (see para. [0053] lines 1-7), the wearable apparatus comprising: a base 825 for securing to a wearer's torso (see fig. 8C); a first rotary link comprising a first end and a second end (see fig. 8B and 8D), the first rotary link extending from the first end to the second end, the first end of the first rotary link to the base to be rotatable about a first rotating axis that extends in a up and down direction, and the second end of the first rotary link is configured to be located on a first side of the wearer (see fig. 8B and 8D and para. [0047]), the second end being moved forwards or backwards as the first rotary link rotates about the base 825; a first extension link comprising a first end 
Desphande does not disclose the limitations of “the first extension link being bent forward at a location between the first end and the second end or that the first connecting part is connected to the first rotary link to perform a relative motion vertically or laterally in a state where the first extension link is parallel with the first rotary link” as recited in amended claim 1.
In figures 1-5 Grenier discloses a wearable apparatus 1 for assisting muscular strength, the wearable apparatus comprising: a base 2 for securing to a wearer's torso; 
Grenier does not disclose the limitations of “the first extension link being bent forward at a location between the first end and the second end and a first connecting part comprising a first end and a second end, the first end of the first connecting part is configured to be coupled to the second end of the first rotary link to be rotatable about a second rotating axis that extends forwards or backwards, the second end of the first connecting part is configured to be coupled to the first end of the first extension link to be rotatable about a third rotating axis that extends forwards or backwards, and the first connecting part being connected to the first rotary link to perform a relative motion 
The prior art, neither alone or in combination, disclose the limitations as recited in amended claim 1 and since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore claims 1-13 are allowable as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (2011/0164949 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Scott et al. (2013/0158438 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Doyle (2014/0158839 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Van Engelhoven et al. (2016/0339583 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Sankai (2017/0144309 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Angold et al. (2017/0173783 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Van Engelhoven et al. (2019/0321965 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Moise et al. (2020/0139537 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Lakany et al. (2020/0281796 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Baptista et al. (2021/0197361 A1) is cited to show an upper arm apparatus for assisting muscular strength.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785